Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 06/11/2009 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 19, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 19 that includes: 
Claim 1:
…
“
analyzing a first frame from the video segment and determining candidate objects in the frame; creating a first set of candidate objects in the first frame that provides, for candidate objects in the first set, a size and location of the candidate object along with a probability that the determination as a candidate object is correct; analyzing a second frame from the video segment and determining candidate objects in the second frame, wherein the first frame precedes the second frame; creating a second set of candidate objects in the second frame that provides, for candidates object in the second set, a size and location of the candidate object and a probability that the determination as a candidate object is correct; comparing the second set of candidate objects with the first set of candidate objects to find pairs of corresponding candidate objects that are determined to be the same object present in both the first and second frames, with one object being selected from the second set of candidate objects and one object being selected from the first set of candidate objects; for at least some pairs of corresponding objects found, determining whether the probability that the determination as a candidate object is correct from the second set of candidate objects is lower than the probability that the determination as a candidate object is correct from the first set of candidate objects and, if the probability that the determination as a candidate object is correct from the second set of candidate objects is lower than the probability that the determination as a candidate object is correct from the first set of candidate objects, amending the second set of candidate objects by increasing the probability that the determination as a candidate object is correct such that the amended second set of candidate objects includes the increased probabilities;In re: Volodya GRANCHAROV et al. PCT Application No.: PCT/EP2017/082689Filed: December 13, 2017Page 5 of 13selecting objects from the amended second set of candidate objects and generating an output set of the selected objects that provides, for selected objects in the output set, a size and location of the selected object; and outputting the output set.
”
Claim 19:
…
“
analyze a first frame from the video segment and determine candidate objects in the frame; create a first set of candidate objects in the first frame that provides, for candidate objects in the first set, a size and location of the candidate object along with a probability that the determination as a candidate object is correct; analyze a second frame from the video segment and determine candidate objects in the second frame, wherein the first frame precedes the second frame; create a second set of candidate objects in the second frame that provides, for candidate objects in the second set, a size and location of the candidate object and a probability that the determination as a candidate object is correct; compare the second set of candidate objects with the first set of candidate objects to find pairs of corresponding candidate objects that are determined to be the same object present in both the first and second frames, with one object being selected from the second set of candidate objects and one object being selected from the first set of candidate objects; for at least some pairs of corresponding objects found, determine whether the probability that the determination as a candidate object is correct from the second set of candidate objects is lower than the probability that the determination as a candidate object is correct from the first set of candidate objects and, if the probability that the determination as a candidate object isIn re: Volodya GRANCHAROV et al. PCT Application No.: PCT/EP2017/082689Filed: December 13, 2017Page 9 of 13correct from the second set of candidate objects is lower than the probability that the determination as a candidate object is correct from the first set of candidate objects, amend the second set of candidate objects by increasing the probability that the determination as a candidate object is correct such that the amended second set of candidate objects includes the increased probabilities; select objects from the amended second set of candidate objects and generate an output set of the selected objects that provides, for selected objects in the output set, a size and location of the selected object; and output the output set.
”
2, 6, 8-10, 12-14, 16-17, 20, 24, 26-27, 32, 34-35 & 41 these claims are allowed because of their dependence on independent claims 1 & 19 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is the summary of closest references of record:
TAKEDA et al. (U.S. Publication 2018/0068431): Various aspects of a video-processing system and method for object detection in a sequence of image frames are disclosed herein.  The system includes an image-processing device configured to receive a first object template for an object in a first image frame that includes one or more objects.  A plurality of object candidates that corresponds to the object for a second image frame are determined by use of the shape of the received first object template.  One of the determined plurality of object candidates is selected as a second object template, based on one or more parameters.  The received first object template is updated to the selected second object template to enable segmentation of the object in the second image frame and/or subsequent image frames. 
Sabol et al. (U.S. Publication 2011/0081043): A system and method to automatically detect, track and count individual moving objects in a high density group without regard to background content, embodiments performing better than a trained human observer.  Select embodiments employ thermal videography to detect and track even those moving objects having thermal signatures that are similar to a complex stationary background pattern.  The method allows 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661